        Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 1 of 18                      FILED
                                                                                   2019 Sep-06 AM 09:59
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


Gloria Ferguson, et al.,                   }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 2:19-cv-1135-MHH
                                           }
BBVA Compass Bancshares, Inc., et          }
al.,                                       }
                                           }
       Defendants.                         }



                                 INITIAL ORDER

       The Court enters this order to help the parties and the Court “secure the just,

speedy, and inexpensive determination” of this action. Fed. R. Civ. P. 1. The

Court expects that the parties will be adversaries with regard to the substantive

issues litigated in this action, but counsel should cooperate in the litigation process

in the spirit of Rule 1.

       The information contained in the sections that follow address these topics:

        I.    Initial Screening of the Complaint
       II.    Requests for Early Injunctive Relief
      III.    Motions to Dismiss
      IV.     Initial Disclosures
       V.     Rule 26(f) Obligations
      VI.     Protective Orders
     VII.     Discovery
     VIII.    Motions to Compel
          Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 2 of 18




      IX.      Status Conferences at the Close of Discovery
       X.      Summary Judgment
      XI.      Pretrial Procedures
      XII.     Settlement
     XIII.     Motions for Extensions of Time
     XIV.      Communication with the Court
     XV.       Required E-Mail Submissions to Chambers
     XVI.      Briefing Format and Requirements
    XVII.      Filing Procedures
    XVIII.     Fee Shifting Cases
     XIX.      Oral Argument and Telephone Conferences

Please read this order closely. The Court asks the plaintiff to please serve a

copy of this order on the defendant(s) when the plaintiff serves the summons

and complaint.*

    I.      Initial Screening of the Complaint

         The Court has reviewed the complaint, and the Court finds that it may

exercise jurisdiction over the subject matter of this action. The Court also has

reviewed the complaint for conflicts and finds no basis for recusal. If any party

disagrees with the Court’s initial findings, the party shall file a motion (i.e. a Rule

12(b)(1) motion or a motion to recuse) within 30 days of receipt of this order or

within 30 days of appearance in the action.

         The Court has an ongoing obligation to assess subject matter jurisdiction. If,

at any time, the Court determines that it may not have subject matter jurisdiction



*
 This initial order governs all proceedings in this case. This case is not governed by the
Uniform Initial Order for the Northern District of Alabama.
                                            2
          Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 3 of 18




over this action, the Court will give the parties notice and an opportunity to be

heard.

   II.        Requests for Early Injunctive Relief

         If the plaintiff requests preliminary injunctive relief, the Court asks the

plaintiff to please file a notice within three days of the entry of this order. The

notice shall state with specificity the nature of the preliminary injunctive relief

sought and the basis for the requested relief. The Court will set a telephone

conference with the parties to determine whether the Court will permit discovery

or require briefing before ruling on the request for early injunctive relief.

   III.       Motions to Dismiss

         a.      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Court

often receives motions to dismiss that describe perceived deficiencies in the factual

allegations of the complaint. A plaintiff may amend the complaint to address these

deficiencies.      The Court will “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Accordingly, if counsel for a defendant

believes that factual allegations in a complaint do not meet Rule 8’s notice

requirement, then counsel for the defendant must confer with counsel for the

plaintiff in person or by telephone before filing a motion to dismiss and ask

counsel for the plaintiff to cure the perceived deficiencies.


                                           3
          Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 4 of 18




       If counsel for the plaintiff agrees to amend the complaint, then the parties

shall file a notice advising the Court that they have conferred, and the plaintiff has

agreed to file an amended complaint. The joint notice relieves the defendant(s) of

the obligation of responding to the original complaint. If, after conferring with the

plaintiff, the parties are not able to agree, and the defendant files a motion to

dismiss, then the defendant shall state on the first page of the motion that the

parties conferred before the defendant filed the Rule 12(b)(6) motion.1

       b.      When a defendant files a motion to dismiss, the Court will enter an

order that sets either a briefing schedule or a telephone conference to discuss the

motion.

    IV.     Initial Disclosures

       At least seven days before the parties conduct a discovery conference

pursuant to Federal Rule of Civil Procedure 26(f) (see paragraph V below), the

parties shall exchange the initial disclosures that Federal Rule of Civil Procedure

26(a)(1) requires.       The Court asks the parties to please exchange as much

information as possible before the discovery conference to facilitate better

discussions during the discovery meeting. The Court recognizes that in some

circumstances, a party may not be in a position to provide complete initial

1
  The obligation to confer pertains only to Rule 12(b)(6) motions to dismiss based on the
sufficiency of the factual allegations in the complaint. There is no such prerequisite for other
motions to dismiss. This instruction does not apply to parties proceeding pro se (i.e., without an
attorney).
                                                4
          Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 5 of 18




disclosures prior to the Rule 26(f) conference.              The Court expects that any

deficiencies will be remedied in accordance with the parties’ duty to supplement

initial disclosures under Rule 26(e).

    V.        Rule 26(f) Obligations

         a.      Within 30 days of the appearance of all defendants, the parties

must confer pursuant to Rule 26(f).2 If this case involves more than one defendant

and if, 90 days from the date on which the plaintiff(s) filed the complaint, the

defendants have not all been served and/or appeared, then the parties shall file a

joint notice advising the Court of the status of the case.

         The parties’ discussions during their Rule 26(f) conference shall cover the

following topics:

               the nature of the claims and defenses, the complexity of the case, and
                the possibility of a prompt settlement or resolution of the case through
                formal mediation or informal settlement negotiations;

               preservation of discoverable information;

               a proposed discovery plan that briefly describes the parties’ positions
                and provides proposed deadlines for the matters addressed in sub-
                paragraphs (A) through (F) of Fed. R. Civ. P. 26(f)(3); and

               execution of authorization(s) for disclosure of “protected health
                information” in any case in which the provisions of the Health

2
  Federal Rule of Civil Procedure 26(f)(2) provides: “[T]he court may order the parties or
attorneys to attend the conference in person.” Fed. R. Civ. P. 26(f)(2). The Court does not
require the parties to meet in person; however, to the extent possible, the Court encourages the
parties to conduct their Rule 26(f) conference in person.


                                               5
        Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 6 of 18




                Insurance Portability and Accountability Act of 1996 (“HIPAA”),
                Pub. L. No. 104-191, 110 Stat. 1936 (1996), and regulations
                promulgated under the Act, apply.3

       b.       If the parties are unable to agree upon a date, time, or place for their

Rule 26(f) conference, on or before the deadline to conduct the Rule 26(f)

conference,        the      parties       shall       please       email       chambers         at

haikala_chambers@alnd.uscourts.gov, and the Court will set a date, time, and

place for the Rule 26(f) conference.

       c.       Within three days of the Rule 26(f) meeting, the parties must file a

joint report of their planning meeting. The report must include:

             a brief description of the nature of the case;

             a list of the elements for each claim and defense, including citations
              for the principal cases upon which each party relies;4

             a list of related cases or proceedings pending before another judge of
              this court or before another court or administrative body;

             an indication of the parties’ assessment of the complexity of the case;

               a list of proposed deadlines for discovery and dispositive motions;

             proposed limits on the number of discovery requests and a statement
              of the reasons why the parties believe the proposed limits are
3
  If the parties require a HIPAA protective order, they may find a draft order at the Court’s
website. The parties should tailor the Court’s draft order to the needs of their case and email the
case-specific     draft    protective    order      to     the     chambers       email    address
(haikala_chambers@alnd.uscourts.gov) for the Court’s consideration.
4
  The Court understands that the claims and defenses may evolve as the parties exchange
discovery. These initial statements will not preclude additional or alternative claims or defenses.


                                                  6
          Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 7 of 18




               proportional to the needs of the case (see Fed. R. Civ. P. 26(b)(1)–
               (2));

             an analysis of the case’s suitability for settlement or ADR;5 and

             if the parties’ request that the Court include in the scheduling order an
              agreement pursuant to Federal Rule of Evidence 502 regarding claims
              of privilege or protection, proposed language for inclusion in the
              scheduling order.

       Should the parties disagree about an item, the positions of the parties as to

that item should be set forth in separate paragraphs.

       d.      Upon receipt of the report, the Court may schedule a Rule 16(b)

scheduling conference. If the Court schedules a conference, then the Court will

enter a scheduling order after the conference. If the Court does not set a Rule

16(b) scheduling conference, then the Court will enter a scheduling order as soon

as possible after reviewing the parties’ report.

    VI.     Protective Orders

       a.      If the parties anticipate the need to exchange information that is

confidential or proprietary, and the parties agree on the terms of a protective order

governing production of that information, then the parties shall please email the

proposed protective order to chambers at haikala_chambers@alnd.uscourts.gov in

Word format.



5
  If any party believes that a settlement conference with the Court at any stage of the litigation
will facilitate settlement, then that party may request a conference.
                                                7
       Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 8 of 18




      The Court asks the parties to please include the following language in a

proposed protective order:

      Any person who reviews or receives confidential material shall not
      disclose such information to any other person except as allowed by
      and in strict conformity with this Order. Attorneys of record shall
      advise all persons who are given access to confidential information of
      the terms of this order and shall have all persons who are given access
      to confidential information other than members of the attorneys’ staff
      sign a copy of this order to acknowledge their familiarity with the
      terms of the order and its binding force. Individuals who are shown
      confidential information shall not be allowed to retain copies and shall
      not use the confidential information for any purpose unrelated to this
      litigation.

      b.     If the parties anticipate the need to exchange documents and

information that is confidential or proprietary and the parties do not agree on the

terms of a protective order governing production of confidential documents, then

the parties shall please email chambers at haikala_chambers@alnd.uscourts.gov

and attach each party’s proposed protective order. The Court will set a telephone

conference to discuss the parties’ proposals.

   VII. Discovery

      Pursuant to Rule 26(b)(5), a party must create a privilege log when the party

“withholds information otherwise discoverable by claiming that the information is

privileged or subject to protection as trial-preparation material . . . .” A party shall

provide the privilege log to opposing counsel when the party responds to the

discovery request that prompted the claim of privilege. For example, if a party


                                           8
        Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 9 of 18




propounds a request for production and a response is due within 30 days, a new or

updated privilege log describing any responsive documents that have been

withheld from the response also is due within 30 days.




    VIII. Motions to Compel

       Before a party files a motion to compel, counsel for that party must confer in

person or by telephone with opposing counsel to discuss disagreements regarding

discovery requests. If the parties are unable to resolve their dispute during their

conference, then the parties shall file a joint motion requesting a telephone

conference to discuss the discovery dispute.6 The joint motion must contain a brief

statement regarding the nature of the discovery dispute. The parties shall please

attach to the motion relevant discovery requests and/or responses central to the

dispute. The joint motion must contain a statement certifying that the parties

discussed the discovery dispute in person or by telephone and were unable to

resolve their disagreements.




6
   If an attorney makes a good faith effort but is unable to contact opposing counsel, then the
attorney may unilaterally file a motion requesting a discovery telephone conference. In such a
case, the moving party must describe in the motion the attorney’s efforts to contact and
coordinate with opposing counsel.
                                              9
         Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 10 of 18




        Upon receipt of the joint motion, the Court will set a telephone conference to

discuss the discovery dispute and will determine whether additional written

submissions are required to resolve the dispute.

   IX.     Status Conference at the Close of Discovery

        In the scheduling order that the Court will enter in this case, the Court will

set a status conference at the close of discovery. During this conference, the

parties should be prepared to discuss what they learned about their claims and

defenses through discovery. The parties should be prepared to discuss whether

there are issues in the case that the parties may narrow voluntarily before the

parties prepare and file dispositive motions. The parties also should be prepared to

discuss whether the case is suitable for mediation.

   X.      Summary Judgment

        When the Court receives a motion for summary judgment, the Court will set

a briefing schedule. Information concerning the length of briefs and formatting for

briefs appears in paragraph XVI below. The parties’ briefs in support of or in

opposition to summary judgment motions must contain citations to the evidentiary

record by CM/ECF document and page number. To the extent possible, the Court

asks the parties to please electronically file all evidentiary exhibits in support of

and in opposition to summary judgment motions before the parties file their

summary judgment briefs. If a party cannot file evidence electronically before


                                          10
            Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 11 of 18




filing its brief, then the party shall, within three days of filing a brief, email to

chambers (haikala_chambers@alnd.uscourts.gov) a Word version of the brief with

CM/ECF record citations.7

          If a party relies on deposition testimony in summary judgment briefing, then

the party must file the complete deposition transcript and all associated deposition

exhibits. Parties must support every factual assertion with a complete record

citation by CM/ECF document and page number. The Court may strike from

summary judgment briefs facts that do not contain complete record citations.

      XI.      Pretrial Procedures

          The Court will set a case for trial, if necessary, after ruling on summary

judgment motions. If the Court sets a case for trial, then the Court will enter a

separate pretrial order that contains deadlines for motions in limine and witness

and exhibit lists.

      XII. Settlement

          a.     Regular Civil Cases

          If the parties reach a settlement that does not require court approval and that

disposes of all claims against all parties, then the parties shall file a notice of

settlement. The Court will enter an order closing the file after the parties file a

joint stipulation of dismissal.


7
    The Court may alter this procedure for pro se litigants.
                                                   11
       Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 12 of 18




       b.     Court-Approved Settlements

       If the parties must seek court approval to finalize a settlement and close this

case and if this case is not a class action, then after the parties complete the

negotiation of all of the terms of the settlement but before the parties execute the

settlement agreement, the parties shall please file a joint motion for settlement

approval.8 If this is an FLSA action, then, absent compelling circumstances, the

Court will not review the FLSA settlement agreement under seal.9 If the parties

believe that compelling reasons warrant the filing of FLSA settlement documents

under seal, then the parties shall file a motion stating the grounds for their request.

If the Court grants the motion, then the Court may decide to lift the seal after

reviewing the motion and related documents. If the Court is inclined to lift the

seal, the Court will give the parties notice and an opportunity to be heard.




8
  Rule 23 governs proposed class action settlements. Fed. R. Civ. P. 23(e).
9
  See Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1245 (M.D. Fla. 2010) (“Sealing an FLSA
settlement agreement between an employer and employee, reviewing the agreement in camera,
or reviewing the agreement at a hearing without the agreement’s appearing in the record (in any
event precluding other employees’ and the public’s access to, and knowledge of, the agreement)
thwarts Congress’s intent both to advance employees’ awareness of their FLSA rights and to
ensure pervasive implementation of the FLSA in the workplace.”); see also Stalnaker v. Novar
Corp., 293 F. Supp. 2d 1260, 1264 (M.D. Ala. 2003) (“Absent some compelling reason, the
sealing from public scrutiny of FLSA agreements between employees and employers would
thwart the public’s independent interest in assuring that employees’ wages are fair and thus do
not endanger ‘the national health and well-being.’”) (quoting Brooklyn Savings Bank v. O’Neil,
324 U.S. 697, 706 (1945)).


                                              12
        Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 13 of 18




       As a general rule, the Court will not approve FLSA settlements that contain

general release provisions or confidentiality provisions.10 The Court recognizes

that there may be instances in which confidentiality provisions and broad release

provisions may be appropriate, but those instances are rare, and the parties must

provide compelling reasons for the Court to approve an agreement containing such

provisions. See Stalnaker, 293 F. Supp. 2d at 1264; Crabtree v. Volkert, Inc., 2012

WL 6093802 (S.D. Ala. Dec. 7, 2012).

       The Court will follow the general guidelines outlined above with respect to

settlement of Equal Pay Act claims as well.11

     XIII. Motions for Extensions of Time

       Absent extraordinary circumstances, the Court directs the parties to please

file all motions for extension of time at least three business days before the

deadline at issue. If a party files a motion for an extension of time less than three

10
      “[C]onfidentiality clauses and pervasive release provisions generally render a FLSA
settlement agreement unfair and unreasonable.” Vinson v. Critter Control, Inc., 2012 WL
6737508, at *2 (S.D. Ala. Dec. 28, 2012); Hogan v. Allstate Beverage Co., 821 F. Supp. 2d
1274, 1282 (M.D. Ala. 2011) (same). Confidentiality provisions in FLSA settlements are
particularly problematic because they “have the potential to hinder unfairly the congressional
goal of universal compliance with the FLSA,” thereby affecting both the private and public
interests that the FLSA protects. Hogan, 821 F. Supp. 2d at 1282; see also Dees, 706 F. Supp.
2d at 1242 (“[A] confidentiality provision furthers resolution of no bona fide dispute between the
parties; rather, compelled silence unreasonably frustrates implementation of the ‘private-public’
rights granted by the FLSA and thwarts Congress’s intent to ensure widespread compliance with
the statute.”).
11
   The Equal Pay Act is an amendment to the Fair Labor Standards Act. 29 U.S.C. § 206(d).
Therefore, the Court will review the terms of the Equal Pay Act claim settlement to determine
whether the settlement is a “‘fair and reasonable resolution of a bona fide dispute.’” See Lugo-
Malone v. Advance/Newhouse Partnership, 2011 WL 1188558, at *1 (M.D. Fla. March 8, 2011)
(quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1354–55 (11th Cir. 1982)).
                                               13
      Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 14 of 18




days before the deadline at issue, then the party must explain why the party could

not file the motion more than three days in advance.

   XIV. Communication with the Court

      The Court may not engage in ex parte communication with the parties. To

ensure that the Court fulfills its obligation not to engage in unauthorized

communication, if counsel need to contact chambers, the Court asks counsel to

please email chambers at haikala_chambers@alnd.uscourts.gov and copy all other

counsel on the email.



   XV. Required E-Mail Submissions to Chambers

      Counsel must e-mail to chambers copies of all filed motions that exceed

10 pages, copies of all filed briefs, and copies of all proposed orders. The

Court prefers motions, briefs, and proposed orders in Word format, but the

Court will accept WordPerfect format. All communications to the chambers

email address must show a copy to all opposing counsel.

      Upon electronic filing, parties may, but are not required to, submit bound

paper courtesy copies of briefs and exhibits. In certain circumstances, the Court

may ask parties to please provide paper courtesy copies to the Court.

   XVI. Briefing Format and Requirements




                                        14
       Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 15 of 18




      Documents that the parties create for submission to the Court shall use

Times New Roman Font and 14 point type (except footnotes may be in 12 point

type). Documents shall be double-spaced; footnotes and indented quotations that

exceed three lines may be single-spaced.

     Citations to the record in this case shall refer to the CM/ECF document

number and paragraph or line number, where available. If the parties are unable to

cite to a specific paragraph or line number, then the parties shall cite the document

number and page number. For example, if a party discusses the complaint, the

citation following that discussion shall appear as follows: (Doc. 1, ¶ __). If a

paragraph or line number is not available, then the citation would appear as

follows: (Doc. 1, p. __). When citing to a record entry such as a condensed

deposition transcript that contains multiple pages on a single page of the docket,

the citation shall appear in the following format: (Doc. 10, p. 6: tp. 237).

      Briefs accompanying motions and briefs in opposition to motions should not

exceed 25 pages unless the Court grants permission for a party to file a motion that

exceeds the Court’s page limits. Reply briefs should not exceed 15 pages, absent

permission from the Court to exceed the page limit. Where relevant, parties may

attach as an appendix to a brief relevant documents/photographs/diagrams/etc.

   XVII. Filing Procedures

      a.     CM/ECF Record


                                           15
        Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 16 of 18




       The official record of this case is maintained electronically via CM/ECF.

Except in extraordinary circumstances, all filings shall be consistent with the

Court’s Administrative Procedures Manual. Attorneys must register for electronic

filing and service through the “Attorney Registration” link on the Court’s website,

www.alnd.uscourts.gov.12

       Documents filed through CM/ECF must be in .pdf (Portable Document

Format). Should counsel have trouble filing a document, (s)he may call the

Clerk’s Office at (205) 278-1700 and select option 3 for the Help Desk for

assistance.

       b.      Protected Information

       Counsel are reminded to comply with the Court’s Administrative Procedures

Manual for electronic filing (on the Court’s website) with respect to redacting or

sealing personal identifiers (e.g., Social Security numbers, driver’s license

numbers, birth dates, addresses, telephone numbers, bank account and credit card

information) and other personal or sensitive information, in compliance with the E-

Government Act.

       c.      Sealing Documents

       If a party believes that information contained in a motion or an exhibit

should be placed under seal, then the party must file a motion for leave to file the

12
   After an attorney has registered, his/her registration becomes permanent; (s)he is not required
to re-register in each individual case.
                                               16
       Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 17 of 18




document under seal. If the Court grants the motion, the Court will review the

information placed under seal. Upon review, if the Court is inclined to lift the seal

partially or entirely, then the Court will give the parties notice and an opportunity

to be heard.

   XVIII. Fee Shifting Cases

      The Court’s website contains standard orders for fee shifting cases. The

parties may access the Court’s website at http://www.alnd.uscourts.gov/content/

judge-madeline-h-haikala.




   XIX. Oral Argument and Telephone Conferences

      The Court welcomes oral argument. Requests for oral argument shall appear

on the first page of a motion or brief directly below the case number in the caption

of the pleading. Even if no party requests oral argument, the Court may set oral

argument if the Court believes that a hearing will be beneficial.

      The Court also welcomes telephone conferences with the parties to discuss

disputes or concerns before the parties engage in extensive motion practice. A

party may request a telephone conference with the Court by sending an email to

chambers; opposing counsel must be copied on the communication.

     XX.       Conclusion


                                         17
       Case 2:19-cv-01135-MHH Document 11 Filed 09/06/19 Page 18 of 18




      The Court hopes that counsel of record find the information in this order

helpful. Counsel of record shall instruct all attorneys who work on this case

(including in-house counsel) to read this order.          All mandatory provisions

within the order are binding on the parties. Any party seeking relief from a

mandatory provision in this order must email chambers to request a telephone

conference to discuss the requested relief. After each attorney of record reviews

this order, (s)he shall file a notice in this case acknowledging receipt and review of

the initial order. The Court looks forward to working with the parties on this case.

Done this 6th day of September, 2019.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                         18
